Citation Nr: 1127448	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In May 2011, the Veteran was afforded a Board videoconference hearing, and the transcript was associated with the claims folder.  The Veteran provided the correct spelling of his first name at the hearing.  

Additional pertinent evidence was submitted in May 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

The Veteran's representative noted in the May 2011 hearing that the Veteran is an advanced 89 years of age, and submitted a motion to Advance on Docket for advanced age.  As such, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a September 2009 examination for his PTSD.  His examination and treatment notes show that his symptoms included nightmares, flashbacks, intrusive thoughts, poor sleep, isolation, survivor's guilt, anxiety, hypervigilance, anger, a mildly depressed mood and blunted affect.  The Veteran was assigned a Global Assessment of Functioning score of 48.  

At his May 2011 hearing, the Veteran's representative asserted that the Veteran's PTSD symptomatology had worsened since his October 2009 award of service connection and assignment of a 50 percent rating for his PTSD.  Specifically, the representative emphasized that the Veteran was having increased flashbacks triggered by the sounds of jackhammers and sudden noises, reminiscent of his service duties as a machine gunner.  The Veteran reportedly was having anxiety attacks accompanied by flashbacks when he watched news regarding the current political and military events in Korea.  The Veteran's representative explained that the Veteran's daily anxiety caused sleep disturbances that did not appear to improve in spite of the prescribed medications.  The Veteran was reportedly inundated with anxiety and flashbacks daily, which affected his decision-making and concentration abilities.  The Veteran described experiencing anxiety, depression, and nightmares, and remarked that he was "ready for the grave."  He expressed that he attended many of his friends' funerals, which added to his depression.  Overall, he and his representative asserted that his PTSD symptomatology had worsened since his previous examination in September 2009.

In May 2011, the Veteran submitted treatment notes that show that he continued to participate in group and individual counseling for his PTSD symptomatology from September 2009 to April 2011.  During that time he experienced depression, anxiety, anger, irritability, and nightmares.  

The Board finds the evidence of record to be insufficient to decide the claim.  Thus, attempts to obtain outstanding treatment records pertaining to the Veteran's mental health, as well as a more recent VA examination to assess the severity of the Veteran's PTSD are warranted.  

Specifically, VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At his hearing the Veteran's representative explained that the Veteran continued his PTSD treatment at the Vet Center in Trenton, and as such, VA treatment records since April 2011 should be obtained and associated with the claims folder.  Id.  
Although the Veteran's September 2009 examination was thorough, subsequent treatment notes as well as the Veteran's contentions show that his symptoms appear to have increased in severity.  As such, the Board finds that another VA examination is necessary to ensure that the Veteran's service-connected PTSD is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all VA treatment records dated from April 2011 to the present, in particular, any record of treatment for, or evaluation of the Veteran's mental health, including those from the Vet Center in Trenton.  If these records are not available, a formal finding of such should be associated with the claims folder.  

2.  Then, the Veteran should be scheduled for a VA examination to determine the current severity of his PTSD.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD and a global assessment of functioning score with an explanation of the significance of the score assigned.  

3.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



